Fitts, S.—
This is ia mtotion made by the personal representative of the' estate of John J. Harrigan, deceased, under subdivision 6 of section 2481 of the Code of Civil Procedure, to open the decree heretofore entered herein and for a new hearing upon two' of the issues litigated in this proceeding. The authority, subdivision 6 of section 2481 of the Code of Civil Procedure, under which it is claimed this court has the power to grant the desired relief, is as follows:
“ Section 2481. A surrogate, in court or out of court, as the case requires, has power . . . Subdivision 6. To open, vacate, modify, or set aside, or to enter, as of' a former time, a decree or order of his court; or to grant a new trial or a •new hearing for fraud, newly discovered evidence, clerical error, or other sufficient cause. The powers conferred by this subdivision, must be exercised only in a like case and in the same manner, as a court of record and of general jurisdiction exercises the same powers. Upon an appeal from a determination of the surrogate, made upon an application pursuant to this subdivision, the general term of the supreme court has the same power as the surrogate, etc.”
The intestate, Anthony MeKnight, died at the city of Albany, N. Y., on the 14th day of April, 1889, intestate; thereafter, and on the 20th day of April, 1889, letters of administration were issued upon the petition of Ellen McManus to John J. Harrigan of this city. Mr. MeKnight, at the time of *308bis death, was unmarried, and left him surviving no ancestors and no descendants; bis estate consisted of personal property ¡and principally of money in tbe savings bank, and was of tbe value of about $5,000. He resided, at tbe time of his death, on Canal street, this city, a short distance from tbe undertaking rooms of John Harrigan’s Sons, and tbe funeral services were held from tbe rooms of said firm ¡and were performed by them, and, after tbe appointment of tbe administrator, John J. Harrigan, who was a member of tbe above-named firm, a claim for tbe same was presented to him, amounting to $352.52, which, was paid shortly thereafter. Tbe firm of John Harrigan’s Sons consisted, at that time, of the administrator, John J. Harrigan, Daniel S. Harrigan, Harvey T. Y. Harrigan and Joseph F. Harrigan; John J. Har-rigan died in tbe year 1893, leaving a last will ¡and testament, which was admitted to probate, and the persons named therein as executor and executrix respectively, viz: Harvey T. Y. Harrigan, bis brother, and Ellen E. Harrigan, bis sister, qualified and. entered upon the discharge of their duties. Thereafter and during tbe year 1896, Mrs. McManus was appointed administratrix de bonis non of tbe estate of Anthony McKnight, deceased, ¡and shortly thereafter commenced a proceeding in this court to compel tbe personal representatives of the estate' of John J. Harrigan to account for the property of Anthony McKnight, which had come into his possession .as such administrator. Such proceedings were subsequently had that the personal representatives of John J. Harrigan filed an account in this court in this proceeding; specific objections were taken to said account by the admin-istratrix de bonis non who objected to certain items of disbursements claimed to have been made by the administrator in the course of his administration of the estate; objections were also taken to the amount paid for tire funeral expenses, claim being made that it was excessive, and also to* the failure *309of the administrator to collect the" amount due upon a promissory note, held by Mr. McKnight in his lifetime, made by one William Kelly and endorsed by his brother, Henry Kelly, and which became due after the death of Mr. McKnight, the claim being made that if the administrator had proceeded with diligence to collect the claim the same could have been collected, and that by reason of his failure to take the necessary steps to procure its collection, the estate of McKnight had been lessened to the extent of the amount due upon the note together with its accumulated interest. Upon the trial of the issues thus raised considerable testimony was taken; with reference to the funeral expenses it appeared that the amount charged for the casket was $175; in explanation of the reason why such an elaborate and expensive casket had been procured, Mr. Harvey T. V. Harrigan, one of the accounting parties herein, was sworn as a witness and gave testimony with reference to the same; he testified that, but a short time prior to his death, Anthony McKnight called at their undertaking rooms and examined the casket in which he was subsequently interred, stating that he desired to be buried in the same and asked them to furnish that particular casket for his funeral. Objection was taken to. the receipt of this testimony under section 829 of the Code of Civil Procedure, but the objections were overruled and the testimony was received. Upon the determination of this matter, in announcing my decision, I stated that my attention had been called to. a recent decision in the Court of Appeals holding that the witness ¡was incompetent to give testimony of this character .and that in the determination of the issues involved I should disregard the testimony; I accordingly held that the sum of $200 Avas a reasonable charge for- the funeral expenses of the deceased, reduced the ¡amount of the funeral expenses to that extent and surcharged the account with $150.52. It appeared from the testimony that the note made by William Kelly and *310endorsed, by Henry Kelly, and wbieb became due after the death of Anthony McKnight,. was for $600, and indicated a loan to that extent previously made by McKnight to' Kelly; that the note became due a short time after the death of McKnight but that no steps were taken towards its collection until about eighteen months after its' maturity; that then action was commenced upon the same by Mr. Meegan, for the administrator, and judgment subsequently recovered thereon and execution issued and returned unsatisfied. No explanation was given why the administrator had failed to take any steps looking to the enforcement of this claim prior to the time it was placed in the hands of Mr. Meegan, and no testimony was given showing either the solvency or insolvency of the maker or indorser while it appeared that subsequent to the maturity of this note and prior to the commencement of the action for the 'collection thereof, judgments aggregating $7,000 or $8,000 were docketed against the maker and -endorser, executions issued thereon and returned unsatisfied. J found from the testimony that the administrator had been negligent in 'not enforcing the payment of this note and surcharged his account with the amount thereof together with the interest thereon from the time of its maturity up to the time of the entry of the decree herein. The decree in this proceeding settling and determining the accounts was entered in this court on the 25th day of April, 1900. On the 11th day of March, 1901, the personal representatives of the deceased administrator made a motion in this court to open the decree heretofore entered herein and for a new hearing upon the two issues: above set forth, upon the ground of newly discovered evidence. The affidavits upon which this motion was based were made by Harvey T. Y. Harrigan, James Eogerty and Henry Kelly. Mr. Harrigan in his affidavit stated that he is the active executor of the estate, of John J. Harrigan, deceased, and that within a short time prior to the making of *311the motion he had learned that one James Eogerty was present at the undertaking roffms of the firm of John Harrigan’s Sons, 21 Canal street, this city, and heard a conversation between MeKnight and John J. Harrigan, with reference to the purchase of a casket in which he was subsequently interred; that the conversation occurred a short time prior to the death of said MeKnight and that he expected that Eogerty would give testimony with reference to the matters set forth in his own affidavit which forms, part of the moving papers. In the accompanying affidavit of said Eogerty he avers that he was at the warehouse aforesaid upon the occasion referred to in the affidavit of Harvey T. Y. Harrigan, and while there MeKnight entered with a man by the name of Hughes; that MeKnight said to John J. Harrigan that he came in with Mr. Hughes to select a casket and wanted said Hughes to see the casket he should select; that MeKnight pointed out a particular casket and said he wanted that one and none else; that Mr. John J. Harrigan said that was pretty expensive, to which MeKnight replied he didn’t care, that he wished that one and’Mr. Hughes remarked it was none too good for his old bones; that Mr. John J. Harrigan then said that it was all right; that he would keep it for him and he should be laid out in it; MeKnight then said, all right, that is a bargain; that subsequently he saw MeKnight after his death and noticed he was laid out in the casket he had selected during his lifetime and was buried in it. There was also submitted upon this "motion, the affidavit, of Henry Kelly,, in which he stated that at the time of the maturity of the note given to Anthony MeKnight, by William Kelly and endorsed by him, to wit, July 1, 1890, that he was insolvent and unable to pay said note, as was also the maker of said note. That the judgments against William Kelly and Henry Kelly, which were docketed and entered after the maturity of this note were not paid by him; that since- 1891 he has been mainly out of *312the State and prior to December, 1900, he was continuously out of the State for about a year. The moving papers also develop the fact that the acting executor was unaware of the matters and things set forth in the affidavit of Henry Kelly until the same was taken on the 6th day of March, 1901.
In determining oases of this character the courts have adopted certain salutory rules which are set forth in the elementary works and also in reported decision. In Graham and Waterman on Newl Trials (Yol. 3, 1016), the learned authors give the following 'definition of newly discovered evidence : “ By newly discovered evidence is meant proof of some new and material fact in the case, which has come to light since the verdict.” And further, at page 1020 of the same volume in giving a further elucidation of the rule-, stated the same as follows: “If a case- has gone against a party, simply because a portion of his evidence-, without any fault of his-, has remained latent, so that the truth has been obscured what is more evident than that the truth ought to be vindicated by a second trial. It would be as wrong to- permit, under such circumstances, the successful party to- enjoy his advantage, obtained not upon his own strength, but upon the weakness of his opponent, as to permit the latter to suffer without redress.” The grounds which move the court in such cases are distinctly stated in a recent case, as follows: “ In order to make out a case for a new trial upon the ground of newly discovered evidence, it must appear, first, that it has been discovered since the trial and could not, with reasonable diligence, have been obtained upon the trial; 2nd, that it is material to- an issue involving the merits; 3rd, is not cumulative, and 4'th, that there is a reasonable certainty that if offered before, it would have changed the result.” Roberts v. Johnstown Bank, 38 N. Y. St. Rep. 563.
The same rules, are further set forth in Glassford v. Lewis, 82 Hun, 46, where the court said: “ Motions to set aside *313verdicts as contrary to the evidence, as well as motions for a new trial upon the ground of newly discovered evidence, are not governed by .any well defined rules., but depend in a great degree upon the peculiar circumstances of each case. They are addressed to the sound discretion of the court, and whether they should be granted or refused involves the inquiry whether substantial justice has been done, the court having in view solely the attainment of that end,” and they should be liberally granted in the furtherance o‘f justice. Also “ Upon a motion for a new trial on the ground of newly discovered evidence, it must appear that the evidence was discovered since the trial; that it could not have been obtained upon the former trial by the exercise of reasonable diligence; . . . that it is not merely cumulative and that its character is such that it would probably have changed the result. When these facts appear, and the court is satisfied that the ends of justice will be promoted by allowing the moving party an opportunity to present the newly discovered evidence^ the motion will be granted.” Also, to the same effect, “ Motions for new trials are addressed to the discretion of the court whether based upon the weight of evidence, surprise or newly discovered evidence, or the fact that the party has been deprived of his evidence by accident or other like grounds, and in modern practice they are liberally granted in the furtherance of justice.” In People v. Baker, 27 App. Div. 597, the same being an appeal from an order granting a new trial, the court, in delivering the opinion, said: “The learned trial judge tried the case fairly and impartially. He knew the witnesses and he was in a better situation to judge than we can be, from the surroundings and atmosphere of the trial, of the strength and bona fides of the motion for a new trial. The granting or refusing of it was very largely in his discretion, and we cannot say that that discretion was abused; and in this case as in all others the motion for a new trial upon the ground *314of newly discovered evidence is not governed by any well defined rule, but is addressed to the sound discretion of the court, and whether it should be granted or refused involves the inquiry whether substantial justice has been done, the court having in view, solely, the attainment of that end.” In defining what constitutes reasonable diligence, as applied to motions of this character, the court held, in Bonynge v. Waterbury, 12 Hun, 534, as follows: “The law exacts from parties and their counsel in the trial of an action only reasonable diligence, and when that has been observed, and notwithstanding its exercise, material evidence, not of a cumulative character, which would probably change the result, has eluded their discovery, and is subsequently discovered, a proper case is presented for a new trial.”
Tested by these rules, I think this motion should be granted; the testimony certainly is material, is not cumulative, the moving parties have exercised reasonable diligence in obtaining the same, taking into consideration'the fact that the administrator who had personal knowledge of these matters and could give explanations with reference to them is dead, and that the facts with reference to which the testimony relates if proven upon the trial would probably affect the result heretofore reached. If the Kellys were insolvent, as a matter of fact, then certainly the estate of John J. Harrigan should not be charged with the amount of this note. In defining active vigilance on the part of personal representatives of a deceased, Judge Peckham in O’Conner v. Gifford, 117 N. Y., at page 279 lays down the law as follows: “Active vigilance is a relative term, and what it is depends upon the facts appearing in each case. . . . A debt being proved the presumption is that it is collectible, as solvency, and not the contrary, is to be presumed. But when the onus being shifted to the executor, is met by proof on his part of the absolute, irretrievable and hopeless insolvency of the debtor, *315does any rule of active vigilance demand the institution of legal proceedings by the executor against such insolvent debtor? . . . All the facts being in, the question arising for determination is whether the conduct of the executor has been guided by good faith, reasonable judgment and an intention to fairly and fully discharge his duty. If so, it cannot be that he should still be held liable for a devastavit
The motion of the petitioner is, therefore, granted, opening the decree heretofore entered herein and providing for a new hearing upon the two issues mentioned and set forth in this petition, upon condition that the costs which are hereby fixed at $70 be paid to the respondent upon this motion within the period of five days from date hereof; if not paid within said period of time, then this motion is denied.
Decreed accordingly.